 In the Mattel Of MAGNET MILLS, INc,andANDERSON COUNTYEMPLOYEES ASSOCIATION -Cuae No R-5829 -Deculed July17,194Jurisdiction:hosiery manufacturing industryInvestigation and Certification of Representatives'existence of question re-fusal to accord any labor organization recognition until ceitihed by Board,election necessaryUnit Appropriate for Collective Bargaining.all pioduction and maintenanceemployees at Company's two plants, excluding super visois clei a al employees,and employees on annualsalariesMr T A Wright, Jr,of Knoxville, Tenn , for the CompanyMr Sam K Carson,of Clinton, Tenn , for the AssociationMr H. G B Kinq,of Chattanooga, Tenn , for the C I 0Mr Robert E Tilbman,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEJUpon petition duly filed by Anderson County Employees Associa-tion, herein called the Association,alleging that a question affectingcommerce had arisen concerning the repiesentation of employees ofMagnet Mills, Inc, Clinton,Tennessee,herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice,before Alexander E Wilson, Jr, Trial Ex-aminerSaid hearing was held at Knoxville, Tennessee, on Mai 13,1942The company,the Association,and the American Federationof Hosiery Workers,Local Branch 125, affiliated with the Congressof Industrial Organizations, herein called the C I 0, appeared, par-ticipated,and were afforded full-opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on theissuesThe Trial Examiner's rulings,made at the hearing, are freefrom piejudicial error and are hereby affirmedUpon the entire record in the case, the Board makes the following :42 N L R B, No 118574 MAGNET MILLS, INCFINDINGS OF FACTITHE BUSINESS OF THE COMPANY575Magnet Mills, Inc, a Delaw,ue corporation, is engaged In the'manufacture of ladies, full fashioned and seamless hosiery. Itsprincipal office and mill ale located at Clinton, Tennessee, where itmanufactures full fashioned hosieryIt also operates a small seam-less hosiery mill at Lake City, TennesseeDuring 1941, the Com-pany purchased raw materials of a value of $1,252,335, of which74 percent originated outside the State of TennesseeDuring thesame period, the Company's gross sales amounted to $3,051,632, ofwhich 93 8 pen cent was shipped outside the State of TennesseeThe Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act11TIIE ORGANIZATIONS INVOLVEDAnderson County Employees Association `is an unaffiliated labororganization admitting to membership employees of the Company.American Federation of HosieryWorker",,,,Local Branch 125,isa labor organization affiliated with the Congress of IndustrialOrganizationsIt admits to membership employees of the Com-panyIIITHEQUESTION CONCERNINGREPRESENTATIONOn DeRembet 17, 1941, the Association requested the Companyto recognize it as the exclusive baigaiuing agent of the Company'semployees, but the Company has-iefused to deal with any labororganization unless and until it is ceitified by the 'BoaidA statement of a Field Examnler intioduced in evidence at thehearing, indicates that the Association represents a substantial num-ber of employees in the unit hereinafter found appropriate IWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the ActIVTHE APPROPRIATE UNITThe Association requested a unit of all production and ma iite-nance employees of the Company's plants in Lake City and Clinton,'The Field Examiner stated that the Association sibuutted 449 authoniation cards_to hill)dlted between Noiembe, 11, 1941 and Much 1, 1942, that all bole apparentlygenuine signaturesthat 415 of the signatures-were names of peisons on the in iollof T innni y 10, 1942, I N11101 listed apps oXnnatelY 868 pci sons In the unit hereinafteifound appiup,iateThe C 1 0 ietused to submit cardsTo show its inteiest, it retie,upon the fact that it polled 334 notes out of 863 cast in 1 consent election held 'unionsthe Comp un s employees on Octobei 3 1941 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee,excludingSupervisors,cleiicalemployees,andemployeeson annualsalariesThe Company,while not urging an election,stated that if anelectionwere ordered,it favored a unit which would include theemployees of both the Lake City and Clinton plantsThe CI0 conceding that under normal encumstances the appro-priate unit would embrace all production and maintenance em-ployees, contends that, the knitting department should be a separateunit apart from the production and maintenance unit In its inter-vening petition,and at the hearing,the C I 0 claimed that it rep-resented a majority of all the production and maintenance employees,but, because of coercion by the Company,town officials and businessinterests,ithad lost the consent election conducted on October 3,1941,and could no longer prove that it i epi esented a majority ofall the employeesHowever, it claimed that it still represented amajority of the employees in the knitting departmentIn connec-tion with its allegations of coercion,the C I 0 stated that it hadfiled charges of unfair labor practices against the Company on orabout October 1, 1941.The Regional Diiector on or about April16, 1942, refused to issue a complaintThe C I 0 then appealedto the BoardOn July 13,1942, the appeal was dismissedThere has been no collective bargaining in the plants involved inthis proceeding,but the Company enteied into a consent electionagreement with the C I 0 ,, pursuant to which the aforemen-tioned election was held among the employees in the same unitnow requested by the Association The record discloses0that theAssociation was organized subsequent to this election,its first mem-ber. ship card having been signed November 11, 1941We are of theopinion that no circumstances have arisen which war rant anymodification of the unit which the C I 0 agreed was appropriateat the time of the consent election in October 1941We find that all production and maintenance employees of theCompany at its Lake City and Clinton, Tennessee, plants, excludingsupervisors,clerical employees,and employees on annual salaries,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot, amongthe employees in the appropriate unit who were employed duiingthe pay-roll period immediately preceding the date of our Directionof Election, subject to the limitations and additions set forth therein MAGNET MILLS, INC.577The C I.O. stated that if the Board ordered an election,it desiredits name to appeal on a ballot in which the knitting departmentwould be set up as a separate unitThe C. I 0 further assertedthat it intended to file a petition asking that the knitting departmentbe set off as a separate unit In view of these assertions,we shallnot include the name of the C I 0 on the ballot in the electionordered herein,but we shalldirect thatif the C I. 0 desires toparticipate in the election it shall notify the Regional Director forthe Tenth Region to that effect not later than five (5) days after thedate of this Direction of Election, whereupon its name will be placedupon the ballotIn the absence of some such notice, its name willnot appear upon the ballotDIRECTION OF ELECTIONBy viitueof and pursuantto the power vested inthe NationalLabor RelationsBoard by Section9 (c) of the National Labor Rela-tionsAct,. and pursuant to ArticleIll, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it, ishereby_DIRECTEDthat, as part of theinvestigation to ascertain representa-tives for the purposes of collective bargaining withMagnet Mills,Inc , Clinton,Tennessee,at its plants in Clintonand Lake City,Tennessee,an election-by secret ballot shall be conducted as early aspossible,but not later thanthirty (30) days from the date of thisDirection of Election,under the directionand supervision of theRegional Director for theTenthRegion, acting in this matter asagent for,the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations,among all employeesof theCompany inthe -unit found appropriate in-Section IV, above,who were employedduring thepay-roll period immediately precedingthe date of this Direction,includingemployees who did not workduring such pay-rollperiod because they were ill or on vacation or inthe active military serviceor trainingof theUnitedStates, ortemporarily laid off, but excluding those employees who have sincequit orbeen discharged for cause,to determine whether or not theydesne to be representedby Anderson CountyEmployees Associationfor the purposes of collective bargaining.472814-42-vol 42-37